Case 2:18-cv-10255-SJO-MRW Document 45-3 Filed 05/13/19 Page 1 of 3 Page ID #:604




                     EXHIBIT 3
Case 2:18-cv-10255-SJO-MRW Document 45-3 Filed 05/13/19 Page 2 of 3 Page ID #:605



   Provisions of the Supreme People’s Court on the Work relating to Judicial Interpretation

  I.   General Provisions

       Article 1. In order to further regulate and improve the work relating to judicial interpretation,
                  these Provisions are formulated in accordance with the "Law of the People's
                  Courts Organization of the People's Republic of China", the "Law of the People's
                  Republic of China on the Supervision of the Standing Committees of the People's
                  Congresses at Various Levels", the "Decision of the Standing Committee of the
                  National People's Congress on Strengthening the Work Concerning Judicial
                  Interpretation" and other relevant provisions.

       Article 2. The Supreme People's Court shall formulate judicial interpretations on specific
                  issues concerning the application of law in the course of trial work by the people's
                  courts.

       Article 3. Judicial interpretations shall be formulated in accordance with laws and relevant
                  legislative spirit incorporating into the practical need in the course of trial work.

       Article 4. Judicial interpretations promulgated by the Supreme People's Court shall be
                  deliberated and adopted by the Judicial Committee.

       Article 5. Judicial interpretations formulated and promulgated by the Supreme People's
                  Court shall be legally effective.

       Article 6. Forms of judicial interpretations shall be classified into four types as
                  "Interpretation", "Provisions", "Reply" and "Decision".

                  To interpret how to specifically apply a certain law or how to apply law in a
                  specific type of cases or a type of issues in the course of trial work, the form of
                  "Interpretation" shall be adopted to the judicial interpretation.

                  The regulation or opinions need to be formulated for trial work based on the
                  legislative spirit shall adopt the form of "Provisions".

                  With regard to the judicial interpretation formulated for requesting the higher
                  people's courts or the military courts of the People's Liberation Army for direction
                  on the specific application of laws in trial work, the form of "Reply" shall be
                  adopted.

                  With regard to the amendment or the repeal to a judicial interpretation, the form
                  of "Decision" shall be adopted.
Case 2:18-cv-10255-SJO-MRW Document 45-3 Filed 05/13/19 Page 3 of 3 Page ID #:606




                                   CERTIFICATION

  I,Y1!juan Li,a litigation assistant of Kobrc&Kim LLP bascd in Shanghai,am nuentin both
  English and Chincsc, I have translatcd thc above Articlc l to Articlc 6 ofthc Provisions ofthc
  Suprcn△ c People’ s Court on the Wˉork rclating to Judicial Intcrprctation frO1n Chinesc into
  English. I confiⅡ n that the English translation anncxcd hereto is in Iny best kno、 vlcdge and
  bclicfthe full accurate translation ofthe sourcc rnatcria1.




               J   ·'
                    ˇ出·
                        ′
              f ` v
              L'l1曰   ˉ
                      ˇ

  Namc∶ Y而 uan Li

  E)atc∶   11`汪 ay 2019
